Exhibit 10.28

CABOT MICROELECTRONICS CORPORATION
 
DIRECTORS' DEFERRED COMPENSATION PLAN


AS AMENDED AND RESTATED SEPTEMBER 23, 2008


 
Cabot Microelectronics Corporation (the "Company") desires to amend and restate
the Directors' Deferred Compensation Plan (the "Plan").  The Plan as originally
adopted March 13, 2001 and as amended as of June 17, 2003 (attached hereto as
Exhibit A) remains in effect for amounts deferred prior to January 1, 2005.  The
Plan was previously amended and restated as of September 26, 2006, and is
further amended and restated effective September 23, 2008 as set forth herein.
 
The Plan is designed to assist the Company in attracting and retaining persons
of competence and stature to serve as Directors by giving those Directors the
option of deferring receipt of the fees payable to them by the Company for their
services as Directors and creating an opportunity for appreciation of fees
deferred based on appreciation of the Company's Common Shares.
 
Therefore, the Company hereby adopts the Plan as hereinafter set forth:
 
1. Effective Date.  The Plan is amended and restated effective as of the date
executed as set forth below.
 
2. Eligibility and Participation.  Each Director of the Company who: (a) is duly
elected to the Company's Board of Directors (the "Board of Directors" or the
"Board"); (b) receives fees, stipends, awards, or other remuneration
("Directors' Fees") from the Company for services as a Director; and (c) is not
an employee of the Company, is an "Eligible Director."  Each Eligible Director
may defer receipt of Directors' Fees otherwise payable to that Eligible
Director, as provided for in the Plan, beginning on the date he or she is first
elected to the Company's Board.  Each Eligible Director who elects to defer
Directors' Fees under the Plan is a "Participant" in the Plan.
 
3. Administration.  The Board appoints the Company's Chief Executive Officer and
the Company's General Counsel to act as the administrators of the Plan
(separately and collectively referred to herein as the "Administrator").  The
Administrator will serve at the pleasure of the Board of Directors and will
administer, construe and interpret the Plan.  The Administrator will not be
liable for any act done or determination made in good faith.  The Board of
Directors has the power to designate an additional or replacement Administrator
at its discretion. The expense of administering the Plan shall be borne by the
Company and shall not be charged against benefits payable hereunder.
 
4. Deferrals.
 
(a) Deferral Election.  An Eligible Director may file with the Administrator, on
or before December 31 of each year, an election in writing to defer all or a
portion of the Directors' Fees to be earned by the Eligible Director in the
following calendar year (a "Deferral Election").  The Deferral Election shall
remain in effect until changed or revoked, but as of each December 31 it shall
be irrevocable with respect to Directors Fees to be earned by the Director in
the immediately following year. In the year in which a Director first becomes
eligible to participate in the Plan, a Deferral Election may be made with
respect to services to be performed subsequent to the date of the Deferral
Election, if it is filed with the Administrator within thirty (30) days after
the date the Director becomes eligible to participate in the Plan.  When a
Deferral Election is filed, an amount equal to all or a portion (as designated
in the Deferral Election) of the Directors' Fees earned by the Participant for
the following calendar year (or the remainder of the calendar year, in the case
of new Directors) will be credited to a deferral account maintained on behalf of
that Participant (the "Deferral Account").  Each Deferral Election must also
specify a distribution commencement date and a method of distribution (lump sum
or equal installments), consistent with the terms of paragraph 5.
 
(b) Minimum Deferral.  The amount of Deferral Election may not be less than
$1,000 per calendar quarter.
 
(c) Accounting.  The Deferral Accounts will be maintained by the Company and
will list and reflect each Participant's credits and valuations.  The
Administrator will provide each Participant an annual statement of the balance
in that Participant's Deferral Account.  The Company will credit to each
Participant's Deferral Account an amount equivalent to the Directors' Fees or
portion thereof, as designated in the Deferral Election, that would have been
paid to the Participant if the Participant had not elected to defer such
compensation under the Plan.  The credit will be made on the date on which the
Directors' Fees would have been paid absent a Deferral Election.  The Plan is
unfunded and no funds will be segregated into the Deferral Account of
Participants.
 
(d) Valuation. Each Deferral Account will be credited a number of Share Units
(including fractions thereof) determined by dividing the amount to be credited
to the Deferral Account, whether in lieu of payment of Directors' Fees or as a
dividend or other distribution attributable to those Share Units, by the Fair
Market Value of the Company's Common Shares (as defined below) on the date of
credit.  Fair Market Value of the Company's Common Shares means: (i) the closing
price of the Company's Common Shares on the principal exchange on which the
Company's Common Shares are then trading, if any, on the date such Share Units
are to be credited, or, if Shares were not traded on the date of crediting, then
on the next preceding trading day during which a sale occurred; or (ii) if the
Common Shares are not traded on an exchange but are quoted on the Nasdaq
National Market System or a successor quotation system, (1) the last sales price
(if the Common Shares are then listed as a National Market Issue under Nasdaq),
or (2) the mean between the closing representative bid and asked prices for the
Common Shares on the date of credit as reported by Nasdaq or a successor
quotation system, or (iii) if the Common Shares are not publicly traded on an
exchange and not quoted on Nasdaq or a successor quotation system, the mean
between the closing bid and asked prices for the Common Shares on the date of
credit, as determined in good faith by the Company's Chief Financial Officer; or
(iv) if the Company's Common Shares are not publicly traded, the fair market
value established by the Company's Chief Financial Officer acting in good
faith.  Each Share Unit will have the value of a Common Share of the
Company.  The number of Share Units will be adjusted proportionally to reflect
stock splits, stock dividends or other capital adjustments effected without
receipt of consideration by the Company, provided, that, in the event of a
merger, acquisition or other business combination of the Company with or into
another entity, any adjustment provided for in the applicable agreement and plan
of merger (or similar document) shall be conclusively deemed to be appropriate
for purposes of this Section.
 
 
 
1

--------------------------------------------------------------------------------

 
 
5. Distribution.  A Participant must elect in writing, at the time each Deferral
Election is made under paragraph 4(a), the date on which distribution of the
amounts credited to the Participant's Deferral Account to which that Deferral
Election relates will commence and the method of distribution, as permitted
hereunder.  A Participant's distribution election must specify that distribution
will occur on the event or date set forth in paragraph (a)(i) or (ii)
below.  The distribution date elected by the Participant for Directors' Fees
deferred in a given year shall be the Scheduled Withdrawal Date and may vary
with each year, pursuant to the terms of the Deferral Election.  A Participant's
Scheduled Withdrawal Date with respect to Directors' Fees deferred in a given
year can be no earlier than two years from the last day of the year in which the
deferrals are made, other than for "Separation from Service" (as described in
paragraph 5(a) below), and will be no later than the date the Participant
experiences a Separation from Service as a Director.  Payment will be made in
the Company's Common Shares only, in one distribution or equal installment
distributions based on the number of Share Units attributable to the applicable
Deferral Election.  Installments may not be made more often than monthly and may
not extend for more than five years. The time of and method of distribution of
benefits may vary with each separate Deferral Election.  The Deferral Accounts
represent an unsecured right to acquire the Company's Common Shares. In the
event a Participant does not elect a Scheduled Withdrawal Date, all deferred
amounts will be distributed within thirty (30) days following the Participant's
Separation from Service (as described in paragraph 5(a) below).
 
(a) Time of Distribution.  A Participant's Accounts under the Plan may be paid
only upon an event or at a time set forth in this paragraph 5(a):
 
(i) The Participant's "Separation from Service" (as defined in Treas. Reg.
§1.409A-1(h) and in accordance with Treas. Reg. §1.409A-1(i)(2)).
 
(ii) On a specified date prior to the Participant's Separation from Service, but
no earlier than two years from the last day of the year in which the Directors'
Fees are deferred, or according to a fixed schedule of equal installments not
more frequent than monthly and over a period of not longer than five years (in
accordance with Treas. Reg. §1.409A-1(i)(1)).
 
(iii) The Participant's "Disability" (in accordance with Treas. Reg.
§1.409A-3(i)(4)).
 
(iv) The Participant's death.
 
(v) A change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation (in
accordance with Treas. Reg. §1.409A-3(i)(5)).
 
(vi) The occurrence of an "Unforeseeable Emergency," in accordance with Treas.
Reg. §1.409A-3 (i)(3), and paragraph 6 of the Plan.
 
(b) Method of Distribution.  Deferred amounts will be paid in the Company's
Common Shares.  Payments will be made in a lump sum or in equal installments not
more frequent than monthly and over a period of not longer than five years.  A
Participant must elect in writing, at the time each Deferral Election is made,
the method of distribution of the Participant's Deferral Account, as permitted
hereunder, to which that Deferral Election relates.  The method of distribution
of benefits may vary with each year, pursuant to the terms of the Deferral
Election.  In the event a Participant does not elect a method of distribution
with respect to a particular year’s deferrals, the deferred amounts for such
year will be distributed in a single lump sum. The Participant shall receive
Common Shares equal to the number of Share Units in the Deferral Accounts as of
the occurrence of the event upon which the Participant's Accounts are payable.
Fractional Share Units may be settled in cash or otherwise as the Company
determines.
 
(c) Changes to Time or Method of Distribution.  Except as provided in this
paragraph 5(c) or in paragraph 5(d), no Participant may change a Scheduled
Withdrawal Date or a method of distribution designated in a Deferral Election,
and in no case shall such change be made if it would result in the deferral of
any amount in the Participant's Deferral Account later than that Participant's
Separation from Service.  Any change in a Scheduled Withdrawal Date that is not
the Participant's Separation from Service must be made by the Participant by
submitting a new Deferral Election at least twelve (12) months prior to the
Scheduled Withdrawal Date.  Any deferred amounts for which the Scheduled
Withdrawal Date or the method of distribution is changed shall be deferred for
an additional period of not less than five (5) years from the date the
Participant otherwise would have received the distribution, except with regard
to payments made due to the Participant's death or Disability or an
Unforeseeable Emergency.  A new Scheduled Withdrawal Date may not take effect
until at least twelve (12) months after the date on which it is elected.
 
6. Unforeseeable Emergency.  Distribution of a Participant's Deferral Account
may be made to a Participant prior to his or her Separation from Service in the
event an "Unforeseeable Emergency," as that term is defined for purposes of Code
Section 409A and the regulations issued thereunder.  An Unforeseeable Emergency
is generally a severe financial hardship resulting from an illness or accident
of the Participant, the Participant's spouse or a dependent of the Participant,
loss of the Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  Consistent with the Code, any
distributions from a Participant's Deferral Account made in the event of an
Unforeseeable Emergency may not exceed the amount required to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant's assets (to the extent liquidation
of such assets would not itself cause severe financial hardship).
 
 
 
2

--------------------------------------------------------------------------------

 
 
7. Separation from Service due to Death or Disability.
 
(a) In the event of a Participant's Separation from Service by reason of death
or Disability prior to the distribution of any portion of that Participant's
Deferral Account, the Administrator will, within ninety (90) days of the date of
Separation from Service, commence distribution of amounts credited to the
Deferral Account to the beneficiary or beneficiaries of the Participant or to
the Participant.  Distribution will be made in accordance with the method of
distribution elected by the Participant pursuant to paragraph 5 hereof.  In the
event a Participant's death or Disability occurs after distribution of amounts
credited to the Deferral Account hereunder has begun, the Administrator will
continue to make distributions to the Participant (or to the beneficiary or
beneficiaries in the event of death) in accordance with the methods of
distribution elected by the Participant pursuant to paragraph 5 hereof.
 
(b) Each Participant has the right to designate one or more beneficiaries to
receive distributions in the event of such Participant's death by filing with
the Administrator a Beneficiary Designation Form.  The designated beneficiary or
beneficiaries may be changed by a Participant at any time prior to that
Participant's death by the delivery to the Administrator of a new Beneficiary
Designation Form.  If no beneficiary has been designated, or if no designated
beneficiary survives the Participant, distributions pursuant to this provision
will be made to the Participant's estate.
 
8. Assignment and Alienation of Benefits.  The right of each Participant to any
account, benefit or payment hereunder will not, to the extent permitted by law,
be subject in any manner to attachment or other legal process for the debts of
that Participant; and no account, benefit or payment will be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance except by
will, by the laws of descent and distribution, or by a Participant election to
satisfy a property settlement agreement pursuant to a divorce.
 
9. Effect of Change of Control. In the event of a Change of Control of
the Company that also constitutes a “change in the ownership or effective
control” within the meaning of Code Section 409A and Treas. Regs.
1.409A-3(i)(5), the entire unpaid balance of the Deferred Account shall be paid
in a lump sum to the Participant as of the effective date of the Change of
Control.  Change of Control shall mean the first to occur of any of the
following events:
 
(a)  any "person" as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the "1934 Act"), (other than (i) the Company,
(ii) any subsidiary of the Company, (iii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any subsidiary of
the Company, or (iv) any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Section 13(d) of the 1934 Act), together with all Affiliates and
Associates (as such terms are used in Rule 12b-2 of the General Rules and
Regulations under the 1934 Act) of such person, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities; or


(b)  the stockholders of the Company approve a merger or consolidation of the
Company with any other company, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) after which no "person"
(with the method of determining "beneficial ownership" used in clause (a) of
this definition) owns more than thirty percent (30%) of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or


(c)  during any period of two (2) consecutive years (not including any period
prior to the execution of the Plan), individuals who at the beginning of such
period constitute the Board, and any new Director (other than a Director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (a), (b) or (d) of this definition) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or


(d)  the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.
 
 
 
3

--------------------------------------------------------------------------------

 

 
10. Section 409A Compliance.  Notwithstanding any provision of this Agreement to
the contrary, this Plan is intended to comply with Code Section 409A and the
interpretive guidance thereunder.  The Plan shall be construed and interpreted
in accordance with such intent.  If any provision of this Plan shall be held by
a court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.
 
11. Unsecured Obligation.  The obligation of the Company to make
distributions  of amounts credited to the Participant's Deferred Account shall
be a general obligation of the Company, and such distribution shall be made only
from general assets and property of the Company in shares of common stock of the
Company.  The Participant's relationship to the Company under the Plan shall be
only that of a general unsecured creditor and neither this Plan, nor any
agreement entered into hereunder, or action taken pursuant hereto shall create
or be construed to create a trust for purposes of holding and investing the
Deferred Account balances.  The Company reserves the right to establish such a
trust, but such establishment shall not create any rights in or against any
amounts held thereunder.
 
12. Amendment or Termination.  The Board of Directors may amend this Plan at any
time and from time to time.  The Board of Directors may terminate this Plan, to
the extent such termination is permissible according to Treasury Regulations or
other published guidance issued by the U.S. Department of Treasury or the
Internal Revenue Service under Code Section 409A.  The time and form of a
payment to a Participant under the Plan may be accelerated where the right to
the payment arises due to a termination and liquidation of the Plan, in
accordance with the provisions of Treas. Reg. §1.409A-3(j)(4)(ix) or any
successor provisions thereto.  Any amendment or termination of this Plan will
not adversely affect the rights of a Participant accrued prior thereto without
that Participant's written consent, except to the extent required by law.
 
13. Taxes.  The Company is not responsible for the tax consequences under
federal, state or local law of any election made by any Participant under the
Plan.  All payments under the Plan are subject to withholding and reporting
requirements to the extent required by applicable law.
 
14. No Right to Continued Membership on the Board.  Nothing in this Plan confers
upon any Director any right to continue as a Director of the Company or
interferes with the rights of the Company and its shareholders, which are hereby
expressly reserved to remove any Director at any time for any reason whatsoever,
with or without cause.
 
15. Applicable Law.  To the extent not preempted by federal law, this Plan shall
be construed, administered and governed in all respects under and by the laws of
the State of Illinois, without giving effect to its conflict of laws
principles.  All references to statutory provisions and related regulatory
provisions used herein shall include any similar or successor provisions.  The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of Illinois, County of Cook, including the Federal Courts located
therein (should Federal jurisdiction exist).
 
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its
____________________________________ this _______ day of _______ 2008.
 
CABOT MICROELECTRONICS CORPORATION
 


 
By:                                                                               
 


 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT A
 


 
CABOT MICROELECTRONICS CORPORATION
 
DIRECTORS' DEFERRED COMPENSATION PLAN
 


 
(Adopted as of March 13, 2001 and Amended as of June 17, 2003)
 

 




 
 
5